DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 12-19 are objected to because of the following informalities:
“The method of claim 10” recited in claims 12 and 14-19 should likely read “The method of claim 11”; and
“The method of claim 11” recited in claim 13 should likely read “The method of claim 12.”
Appropriate correction is required. For purposes of examination, it is assumed that claims 12 and 14-19 read “The method of claim 11,” and that claim 13 reads “The method of claim 12.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, 15, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pub. 2018/0133551 A1) in view of Pacione et al. (hereinafter “Pacione”) (U.S. Pub. No. 2005/0113650 A1).
Regarding independent claims 1 and 11, Chang discloses a system and method (Abstract) for collecting and analyzing physical performance of an individual and structuring and generating an athletic protocol (p. 2, [0037], where an activity monitoring system for personalized exercise training and coaching is disclosed), comprising:
p. 3, [0043]; p. 5, [0072]) and musculoskeletal (p. 2, [0037], where the system may also include other biometric sensors such as an electromyography (EMG)) of said individual and recording athletic data; 
a digital data storage medium operable with a computer system (p. 2, [0039], where the activity monitoring system can additionally include any suitable components to support computational operation such as data storage) having a display (p. 2, [0039], where the activity monitoring system can additionally include any suitable components to support computational operation such as user output elements (e.g., graphical display)) and a central processing unit (CPU) operable with programming to collect, store, and execute programming to analyze said athletic data (p. 2, [0039], where the activity monitoring system can additionally include any suitable components to support computational operation such as a processor);
said programming operable to execute one or more analytical algorithm to assess injury risk levels of said individual based on said athletic data (p. 2, [0030, 33], where the biomechanical quality of the motion can be quantified algorithmically to detect improper form and to alert the user accordingly to prevent possible injury);
said programming operable to execute one or more data mining algorithms using artificial intelligence to execute predictive modeling and analytics (Fig. 5; p. 10, [0122], where a machine learning or heuristic model may be used to collect EMG signals from the user, predict muscle usage during training activities, and generate metrics accordingly);
said athletic protocol comprising: information to correct imbalances to treat and/or prevent injuries (p. 2, [0033]; p. 3, [0048], where an alert may be signaled in real-time, via display, to prevent possible injury); corrective exercises (p. 2, [0036], where, if the user is performing an exercise incorrectly, the system can provide real-time guidance to the user on how to correct the specific issue); performance training exercise (p. 2, [0036], where the system and method could additionally use the training metrics to generate a training plan that may be updated based on performance); and protocols to maximize physical performance (p. 2, [0032], where the system and method may enable real-time coaching and/or feedback based on sensor-detected exercise activity).
However, Chang does not disclose one or more athletic assessment and testing devices for assessing neurological and aerobic capacity of the individual. Yet, Pacione teaches that limitation. Specifically, Pacione teaches wearable sensor device 10 comprising physiological sensors that generate data indicative of various physiological parameters of an individual, such as EEG and oxygen consumption (pp. 5-6, [0071-72]). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a variety of sensors into the activity monitoring system disclosed in Chang in order to detect parameters aside from musculoskeletal data, temperature, heart rate, acceleration, and/or position for a more accurate determination of a user’s overall health and fitness (p. 2, [0037]; p. 3, [0043]).

Regarding claims 5 & 15, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. Further, Chang discloses wherein said athletic assessment comprises lower and upper extremity capacity (p. 3, [0041]; p. 6, [0083], where points of measurement include the lower leg and/or the upper body or portions of the arms and wherein assessment feedback may include strength or flexibility).

Regarding independent claim 20, Chang discloses a non-transitory computer storage readable medium (p. 11, [0130]) for collecting and analyzing physical performance of an individual to structure and generate an athletic protocol (p. 2, [0037], where an activity monitoring system for personalized exercise training and coaching is disclosed), comprising:
computer-useable instructions (p. 11, [0130]) that, when used by one or more computing devices (p. 3, [0040]), cause the one or more computing devices to:
 generate and receive data from an athletic assessment comprising measuring kinetic (p. 3, [0043]; p. 5, [0072]) and musculoskeletal (p. 2, [0037], where the system may also include other biometric sensors such as an electromyography (EMG)) of said individual and recording athletic data; 
collect, store, and analyze said athletic data (p. 2, [0039], where the activity monitoring system can additionally include any suitable components to support computational operation such as data storage);
assess injury risk levels of said individual based on said athletic data using one or more analytical algorithm (p. 2, [0030, 33], where the biomechanical quality of the motion can be quantified algorithmically to detect improper form and to alert the user accordingly to prevent possible injury);
perform one or more data mining algorithm using artificial intelligence for predictive modeling and analytics (Fig. 5; p. 10, [0122], where a machine learning or heuristic model may be used to collect EMG signals from the user, predict muscle usage during training activities, and generate metrics accordingly);
structure and analyze said athletic data to generate said athletic protocol for said individual comprising: information to correct imbalances to treat and/or prevent injuries (p. 2, [0033], where an alert may be signaled, via a display, to prevent possible injury; p. 3 [0048], where a display for real-time feedback may be used); corrective exercises (p. 2, [0036], where, if the user is performing an exercise incorrectly, the system can provide real-time guidance to the user on how to correct the specific issue); performance training exercise (p. 2, [0036], where the system and method could additionally use the training metrics to generate a training plan that may be updated based on performance); and protocols to maximize physical performance (p. 2, [0032], where the system and method may enable real-time coaching and/or feedback based on sensor-detected exercise activity). 
However, Chang does not disclose generating and receiving data from an athletic assessment comprising neurological and aerobic capacity of the individual. Yet, Pacione teaches that limitation. Specifically, Pacione teaches wearable sensor device 10 comprising physiological sensors that generate data indicative of various physiological parameters of an individual, such as EEG and oxygen consumption (pp. 5-6, [0071-72]). It would have been obvious to someone of ordinary skill in the art p. 2, [0037]; p. 3, [0043]).

Claims 2-4, 8, 12-14, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Pacione and in further view of Elliott et al. (hereinafter “Elliott”) (U.S. Pub. No. 2014/0228985 A1).
Regarding claims 2 & 12, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. However, neither Chang nor Pacione teach wherein said athletic protocol is sport specific. Yet, Elliott teaches this limitation (p. 7, [0076], where specific sets of exercises are tailored to particular types of sports; p. 7, [0085], where performance assessments can be sport-specific (i.e. basketball, soccer, tennis, fencing, and running)). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to tailor an exercise regimen to particular types of sports in order to improve certain skills pertinent to a specific sport (Elliott, p. 7, [0085], describing how different parameters, goals, and norms may be utilized).

	Regarding claims 3 & 13, Chang, Pacione, and Elliot teach all claim limitations of claims 2 and 12 as previously discussed above. Additionally, Elliott teaches wherein said athletic protocol is position specific (p. 5, [0056], where, for example, the given assessment is tailored based on position, such as a squat position, where the assessment would then include a measurement of a critical angle between the hip, knee, and ankle, and the adduction angle between the knee and hip horizontally). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to generate feedback based on motion data that is position specific in order to provide individualized, optimal performance training to a user.

Regarding claims 4 & 14, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. However, neither Chang nor Pacione teach wherein said athletic assessment comprises 3D biomechanics, kinematics of running and jumping mechanics. Yet, Elliott teaches wherein said athletic assessment comprises 3D biomechanics (p. [0083], where a balance assessment may be comprised of a fixed period of time on each leg in turn), kinematics of running (p. 7, [0085], where running performance assessments can be made) and jumping mechanics (p. 3, [0037]; p. 6, [0067], where the performance of any athletic movement, such as a vertical jump, may be quantified in terms of, for example, height). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method for personalized exercise training and coaching disclosed in Chang to monitor and assess performance of parameters relating to different activities as taught by Elliott (p. 7, [0085]).

Regarding claims 8 & 18, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. Further, Chang discloses wherein said athletic assessment comprises movement efficiency (pp. 3-4, [0049]; pp. 10-11, [0122], where feedback includes smart coaching to guide the user’s form into proper form and technique for efficient training of specific exercises); rotational inertia + momentum (p. 4, [0055]; p. 5, [0072], where angular rotations and velocity may be measured depending on the training activity); increase core strength + center of gravity (p. 2, [0030]; p. 4, [0051]; p. 10, [0116], where core stability feedback is provided); hip mobility + stability (p. 2, [0036]; p. 4, [0051], where pelvic angle and stability are measured and analyzed); upper + lower body muscle strength (p. 3, [0041]; p. 6, [0083], where sensors may be placed on a user’s upper and lower body and wherein feedback can be tailored to different goals such as strength); and endurance + stamina (p. 6, [0083], where the feedback can be tailored to different goals such as stamina). While neither Chang nor Pacione teach wherein said athletic assessment further comprises sensory and motor skills, Elliott teaches that limitation (p. 5, [0052], where sensory data can be captured and analyzed).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensors (p. 2, [0037]) and activity monitoring system and method for assessing athletic data disclosed in Chang to further assess sensory and motor skills as taught by Elliott (p. 5, [0052], where sensory data can include measurements of respiration rate or EKG) in order to better determine the user’s current state to provide more accurately tailored training.

Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Pacione and in further view of McMillan et al. (hereinafter “McMillan”) (U.S. Pub. No. 2016/0038788 A1).
Regarding claims 6 & 16, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. However, neither Chang nor Pacione specifically teach wherein the athletic assessment comprises agility, balance and explosiveness. Yet, McMillan teaches that limitation. McMillan teaches utilizing sensors attached to a user’s foot to assess different parameters, such as agility (p. 15, [0229], where sensors measure quickness) balance (p. 8, [0131], where, using sensors, the system can monitor real-time balance), and explosiveness (p. 15, [0229], where sensors also measure explosiveness) while the user is performing an activity. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensors capable of detecting agility, balance, and explosiveness into the activity monitoring system disclosed in Chang to enable assessment of different parameters that may be important to different sports, such as explosiveness to athletes in edging sports like ice hockey.

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Pacione and in further view of Kacyvenski et al. (hereinafter “Kacyvenski”) (U.S. Pub. No. 2015/0019135 A1).
Regarding claims 7 & 17, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. However, neither Chang nor Pacione teach wherein said athletic assessment comprises measuring and recording reaction time. pp. 19-21, [0257]/Table I, where a type of performance that can be assessed is reaction time). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensors capable of detecting reaction time into the activity monitoring system disclosed in Chang to enable assessment of certain parameters that may be important to different sports, such as those utilizing racquets, bats, and/or clubs (Kacyvenski, pp. 19-21 [0257]/Table I).

Claims 9 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Pacione and in further view of Sundaram et al. (hereinafter “Sundaram”) (U.S. Pub. No. 2020/0237291 A1).
Regarding claims 9 & 19, Chang and Pacione teach all claim limitations of claims 1 and 11 as discussed above. Further, Chang discloses wherein said athletic assessment comprises muscular adhesions (pp. 10-11, [0122], where EMG data can be analyzed to determine if a muscle has been overworked); range of motion (p. 7, [0086], where angle range, among other parameters, is assessed to detect fatigue); and flexibility (p. 6, [0083], where the feedback can be tailored to different goals such as flexibility). However, neither Chang nor Pacione teach wherein said athletic assessment comprises soreness + inflammation and lymphatic drainage. Yet, Sundaram teaches this limitation (p. 2, [0009], where the monitoring system is configured to monitor and determine lymphedema, thereby indicating inflammation and the need for lymphatic drainage). Both Chang and Sundaram describe systems and methods for monitoring and assessing a user’s health. It would Sundaram, p. 1, [0003]).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Brandley whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715